DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Line 3, the phrase “the feedback signal” should be replaced with --the input feedback signal--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato JP 04-094373 A (hereinafter “Kato”).
Regarding claims 1, 11 (method), 19 and 20, Kato discloses a media storage bin (“storage box”, refer to 3 or 4 in FIG. 2), comprising: 
a guide member (21) having a first end mounted via a hinge (refer to area surrounding pivot of 21) adjacent to a wall (27) of an enclosure for the media storage bin and a second free end, the guide member arranged to direct inserted media items downward, the guide member pivoting around an axis (shaft of 17) of the hinge to move up and down within the enclosure;
a base plate (23) mounted below the guide member in the enclosure, the base plate arranged to hold a stack of inserted media items on a top surface thereof; 
a motor (24) coupled to move the base plate up and down within the enclosure; and 
a controller (31) coupled to control movement of the motor, the controller configured to provide signals to the motor to: 
move the base plate to a predetermined home position (implicit, during a storing operation, 23 is moved to a position to support an incoming sheet, which is located adjacent 21, and 21 does not interrupt sensor 22) adjacent to the guide member upon startup, and 
move the base plate upward to compress deformed inserted media items on the base plate until an input feedback signal reaches a predetermined level (in the event sensor 22 is blocked for a time period that exceeds a predetermined time period and the full-detector 33 is not blocked, then base plate 23 is raised until a press detecting means 32 becomes dark).
	Regarding claim 5, further comprising an upper sensor (22) mounted on an inner wall (implicit, as 22 is located within the enclosure and is at least indirectly mounted to an inner wall) of the enclosure, the upper sensor arranged to provide an output signal when the guide member reaches an upper limit of travel.
	Regarding claims 6 and 15, wherein the controller is configured to provide signals to the motor to move the base plate downward (23 moves downward in the event that 22 is blocked) by a predetermined amount upon receipt of the output signal from the upper sensor after insertion of a media item into the media storage bin.
	Regarding claims 7 and 16, wherein the controller is configured to provide signals to the motor to move the base plate upward to compress deformed inserted media items on the base plate upon receipt of the output signal from the upper sensor (refer to rejection of claim 1, wherein 23 moves upward if 22 is blocked for too long) after insertion of a media item into the media storage bin.
	Regarding claims 8 and 17, wherein the controller is configured to provide signals to the motor to move the base plate back (after 23 is moved upward to a predetermined position to be sensed by 32, thereafter 23 is moved downward to a position where 22 is no longer being blocked) to a prior position after a predetermined period of time from receipt of the feedback signal.
	Regarding claims 9 and 18, further comprising a lower sensor (33, which is a full-detection sensor) mounted on an inner wall of the enclosure, the lower sensor arranged to provide an output signal when the base plate reaches a lower limit of travel.
	Regarding claim 10, wherein the controller sets a bin full flag upon receipt of the output signal from the lower sensor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Berendes US 2019/0012869 A1 (hereinafter “Berendes”).
Regarding claims 2 and 12, Kato fails to teach wherein the feedback signal is a signal proportional to a current applied to the motor.
Berendes teaches to use motor current ([0014] and [0032]) as means to control drive of a motor to a base plate (210).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute Kato’s sensor (32) with controlling drive of the motor by measuring current of Berendes as an alternative means of determining the base plate reaching a predetermined position.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Tokuma US 9,067,753 (hereinafter “Tokuma”).
Regarding claims 3 and 13 Kato fails to teach further comprising a motor encoder coupled to the motor, and wherein the feedback signal is a signal from the motor encoder which is proportional to a rate of movement of the motor.
	Tokuma teaches the known concept of using an encoder (520) attached to a lifting and lowering motor (M13) to reliably detect a movement amount of a base plate (137).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute Kato’s sensor (32) with controlling drive of the motor based on a motor encoder Tokuma as an alternative means of determining the base plate reaching a predetermined position.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653